TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00210-CR



                             Tony Jeremiah Mackey, Appellant

                                               v.

                                 The State of Texas, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
        NO. 10-04057-1, THE HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Tony Jeremiah Mackey has filed a motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 21, 2011

Do Not Publish